                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

    Richez Markivious Bowser,           )     C/A No.: 0:19-503-MGL-SVH
    #293406,                            )
                                        )
                    Plaintiff,          )
                                        )
         vs.                            )               ORDER
                                        )
    Detective Walter Beck, Moss         )
    Justice Center,                     )
                                        )
                    Defendants.         )
                                        )

        Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by Defendant. On August 29,

2019, Defendant Beck (“Defendant”)1 filed a motion for summary judgment.

[ECF No. 32]. As Plaintiff is proceeding pro se, the court entered an order

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him

of the importance of the motion and of the need for him to file an adequate

response by September 30, 2019. [ECF No. 33]. Plaintiff was specifically

advised that if he failed to respond adequately, the motion may be granted.

        Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendant’s motion.

As such, it appears to the court that he does not oppose the motion and wishes

to abandon this action. Based on the foregoing, Plaintiff is directed to advise


1The undersigned has recommended the district judge summarily dismiss
Moss Justice Center and service has not been authorized.
the court whether he wishes to continue with this case and to file a response

to the motion for summary judgment by October 17, 2019. Plaintiff is further

advised that if he fails to respond, the undersigned will recommend that this

action be dismissed for failure to prosecute. See Davis v. Williams, 588 F.2d

69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



October 3, 2019                             Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
